Citation Nr: 0613472	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to an increased rating for 
ischemic/arteriosclerotic heart disease, currently evaluated 
as 30 percent disabling.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel







INTRODUCTION

The veteran had periods of active service between December 
1941 and February 1946.  He was a prisoner of war from July 
1942 to January 1943.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.

Although the June 1995 rating decision granting the veteran a 
30 percent rating refers to the veteran's disability as 
arteriosclerotic heart disease with old inferior wall 
myocardial infarction, later documents refer to the veteran's 
disability as ischemic heart disease.  The Board finds that 
the disabilities denoted are the same and the Board refers to 
the veteran's disability as ischemic/arteriosclerotic heart 
disease to avoid confusion.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has ischemic/arteriosclerotic heart disease; 
medical evaluation demonstrated that a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, but this decrease in 
METs is attributable to a non-service-connected disease and 
not a worsening of the veteran's ischemic/arteriosclerotic 
heart disease.






CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for 
ischemic/arteriosclerotic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.104, Diagnostic Code 7005 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is solely for an increased rating and he 
has been given specific notice with respect to those elements 
required to substantiate an increased rating.  The veteran 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Here, the January 2004 
letter satisfies this requirement and thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for medical evaluations and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he elected not to do 
so.  The RO scheduled VA medical evaluations in January 2005 
and June 2005 in order to evaluate the veteran's current 
disability but the veteran did not report for either 
evaluation.  The Board notes in this regard that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Therefore, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  The Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran is diagnosed as having ischemic/arteriosclerotic 
heart disease which is directly related to his military 
service.  The veteran complains of chest pains, shortness of 
breath and incidents of collapsing.  The veteran also 
experiences several other disorders/diseases, including 
chronic obstructive pulmonary disease, none of which are 
service connected.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board further notes that the evaluation of the same 
disability under various diagnoses should not occur.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The veteran's ischemic/arteriosclerotic heart disease is 
currently rated as 30 percent disabling under Diagnostic Code 
7005, found in 38 C.F.R. § 4.104.  Diagnostic  Code 7005 
provides compensation for disability due to arteriosclerotic 
heart disease.  The rating criteria incorporates objective 
measurements of the level of physical activity, expressed 
numerically in METs, at which cardiac symptoms  develop.  One 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  See 38 
C.F.R. § 4.104, Note 2. 

Under the criteria found is Diagnostic Code 7005, a 10 
percent rating is warranted when a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or, when continuous 
medication is required.  A 30 percent rating is warranted 
when a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or, when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  A 
60 percent rating is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or, where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted when there is chronic congestive heart 
failure, or; when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or  syncope; or when 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).

Although the veteran has previously sought an increased 
rating, an August 1999 rating decision denied the increased 
rating and the veteran did not appeal that decision.  In 
January 2004, the veteran again filed for an increased rating 
stating that his ischemic/arteriosclerotic heart disease had 
worsened.  

In January 1999, a medical specialist diagnosed the veteran 
as having several ailments, including atherosclerotic heart 
disease, old inferior myocardial infarction, a urinary 
obstruction and mild anemia.  The veteran also submitted a 
February 2004 statement of a private physician who stated 
that he had treated the veteran since 1999.  The private 
physician stated that the veteran has consistently complained 
of chest pain, difficulty breathing and pallor, symptoms for 
which he was given medications.  The private physician 
concluded that the veteran's emphysema was probably due to 
infections, both pneumonia and acute bronchitis.

The veteran underwent a VA medical evaluation in March 2004.  
The examiner related that the veteran was able to walk 50 
meters before feeling tired, but that he lived a sedentary 
lifestyle.  The examiner noted that the veteran was not using 
maintenance medication for his heart condition.  The examiner 
found that the veteran had a METs reading of 4-5.  The 
examiner concluded, however, that it was not likely that the 
veteran's heart condition had worsened based on the present 
evaluation.  She further concluded that the veteran's chronic 
lung condition, emphysema, reduced his aerobic capacity and 
resulted in decreased physical tolerance.  Although the 
veteran was hospitalized for 4 days in January 2005, a 
medical document indicates the veteran was hospitalized due 
to chronic obstructive pulmonary disease and not his heart 
disease.

Given the evidence of record, the Board finds that the 
veteran is appropriately rated as 30 percent disabling.  
Although the March 2004 VA examination indicated that the 
veteran had a METs reading of 4-5, the 60 percent rating is 
inappropriate as the examiner found that the veteran's low 
METs reading was not due to his service connected 
ischemic/arteriosclerotic heart disease but instead was due 
to his chronic lung condition.

The veteran asserts that the inferior myocardial infarction 
he experienced in 1999 is proof that his condition has 
worsened since his initial rating decision.  The Board notes 
that the record contains the previously noted document from a 
medical specialist dated January 1999 finding that the 
veteran had an old inferior wall myocardial infarction.  In 
addition, the February 2004 statement from a private 
physician relates that the veteran did suffered a myocardial 
infarction a few months before his first appointment with the 
private physician in 1999.  Although there is an 
electrocardiographic report from February 1999, the 
cardiologist noted only an old inferior wall myocardial 
infarction.  As there are no laboratory tests confirming the 
veteran experienced a myocardial infarction in 1999, the 
Board finds insufficient evidence that he experienced the 
incident.

Further, the Board notes that arteriosclerotic heart disease 
and a myocardial infarction are currently rated separately 
under the diagnostic code.  A myocardial infarction is rated 
under Diagnostic Code 7006, found in 38 C.F.R. §4.104.  Under 
38 C.F.R. §4.104 in effect in 1995, a rating under Diagnostic 
Code 7006 was to be rated under Diagnostic Code 7005.  
Although the disabilities now have separate rating criteria 
listed under their respective diagnostic codes, the pertinent 
criteria are identical.  Thus, separate ratings would not 
change the veteran's 30 percent rating because, as the 
symptomatology is duplicative, separate ratings would be 
avoided as pyramiding.

The Board again notes that as the RO twice scheduled the 
veteran for an additional VA medical evaluation, at which the 
veteran would have had the opportunity to present evidence 
that his condition had worsened, but the veteran did not 
report to either scheduled exam.  As such, the Board has had 
to evaluate the veteran's case on the evidence of record.  

The Board finds that the veteran's disability does not exceed 
the level or type of disability contemplated by the 
diagnostic code.  The Board further finds that the 30 percent 
rating under Diagnostic Code 7005 adequately compensates for 
the veteran's symptoms due to his ischemic/arteriosclerotic 
heart disease and that the veteran's does not have frequent 
hospitalizations or an inability to work due to the service-
connected disability that would warrant an extraschedular 
rating.  There is no medical evidence which indicates that 
the veteran's ischemic/arteriosclerotic heart disease has 
worsened which has caused an increase in disability as 
evaluated by the diagnostic code.  Although the Board 
considered the veteran's statements indicating that his 
condition has worsened, the veteran's contentions alone do 
not constitute competent medical opinions as he is a lay 
person with no medical training or expertise.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board has concluded 
that a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent.  Consequently, 
absent evidence of industrial impairment beyond that 
contemplated by the assignment of a 30 percent rating for 
ischemic/arteriosclerotic heart disease, the Board finds that 
the evaluation currently assigned adequately reflects the 
clinically established impairments experienced by the 
veteran.  The veteran's request for a higher rating for 
ischemic/arteriosclerotic heart disease disability is denied.






ORDER

A rating higher than 30 percent for ischemic/arteriosclerotic 
heart disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


